BROOKSHIRE, Justice,
concurring.
Appellants, Temple-Eastex, Incorporated; Kirby Forest Industries, Inc.; Champion International Corporation and International Paper Company, brought suit for declaratory judgment to have the trial court construe TEX.TAX CODE ANN. sec. 23.78 (Vernon 1982). They own land in the Spur-ger Independent School District [I.S.D.], Appellee, which was appraised by the Chief Appraiser of the Tyler County Appraisal District according to its timber-use value for the tax years 1982, 1983 and 1984, as required by the Property Tax Code, being the Short Title, Sec. 1.01. The Chief Appraiser certified both the market value and the timber-use value of each tract to the tax assessor of the School District for each of those years.
The Chief Appraiser assigned a “timber-use value” by “category of the land” method according to the soil type, soil capability, *612general topography, weather, location and other factors. Some of the tracts in question contained more than one category of timber growing land. Several categories of land were appraised to be more valuable per acre for the production of timber than others, pine producing land being valued higher than hardwood producing land. It is significant that the Appellants’ timber lands were valued and appraised at $120.00 an acre in 1978; this fact has crucial statutory relevance.

Testimony of Tony Bennett

Bennett, a Tax Representative of Temple-Eastex, Incorporated [Temple], had been employed by Temple for 5½ years. He started as an Assistant District Forester, later joining the Tax Department. He had a Master’s Degree in Forest Management from Stephen F. Austin University. He had familiarized himself with the tax work of his employer since becoming Tax Representative, beginning with the 1978 tax roll at I.S.D. for ’92, ’88 and ’84.
Temple renders its timber lands by abstracts or surveys in each county, furnishing a list of the properties, with the number of acres of each whole parcel, to the Chief Appraiser.
In 1978, timber-use value was not used. In 1978, a particular parcel of real property was assessed at market value. Applying the tax rate resulted in the tax owed.
After passage of the new act, which allowed owners of timber lands to employ the appraised timber-use value, Temple’s parcels all qualified for timber-use value. The Chief Appraiser certified the value of each whole parcel, both as to market value and timber-use value, which were certified to the I.S.D.
Plaintiffs’ Exhibit No. 2 [Temple’s] was in evidence. Exhibit No. 2 was concerned with Abstract No. 11, the G.J.W. Collins Survey in Tyler County. Temple owns 1,448.20 acres therein. On Exhibit No. 2 there were various contour lines showing the demarcation lines between the soil classes and various types of timber. Categories were designated as H-l, M-l, P-1, and P-2. The new code provides that lands on timber-use basis shall be appraised in these categories. “H” stands for hardwood, “P” stands for pine, and “M” stands for mixed — both pine and hardwood. The numbers represent soil classes. Soil classes are good soil, or bad soil, or medium. One is the best soil; two is next to best. P-1 then means the best pine growing land.
On the G.J.W. Collins Survey in Tyler County, of 1,448.20 acres, Plaintiffs’ Exhibit 2 reads:
[[Image here]]
*613[[Image here]]
Temple followed the Foster & Ross’s categories and values. These were certified by the Chief Appraiser, who had employed Foster & Ross, expert timber appraisers.
On the 1978 Tax Roll, the total value of this 1,448.20 acre tract was $173,780.00. In 1978, if a taxpayer went to the tax office he would find that the assessed value was 65% of the $173,000.00 for this tract. In 1978, there was no concept of timber-use value. The timber-use basis is higher in ’84 than was the market value basis in ’78, approximately 72% higher.

Ms. Jordan, the Assessor’s Approach

The Assessor’s approach was shown on Plaintiffs’ Exhibit No. 3. She raised the timber-use value per acre from $81 to $120 on the Hardwood 1 (HI) 356.71 acres and raised the timber-use value per acre from $59 to $120 on the Hardwood 2 (H2) 302.62 acres. She accepted the other appraisals on Mixed 1 (Ml), Mixed 2 (M2), and Pine (P2), since each was above $120 an acre. This raised the total timber category value from $28,890 in the Hardwood 1 (HI) category to $42,805, and raised the Hardwood 2 (H2) category from $17,860 to $36,314 total timber category value. The other categories were not changed because under her theory each was above $120 average value per acre. When the total timber-use value per whole parcel was less than the 1978 values, there was no objection by Appellants to her raising it to the ’78 value. She made no substitution where the “categories of the land” in a whole parcel were each above $120 an acre.
On cross-examination, Bennett said that all of Temple’s timber lands were rendered in parcels with I.S.D. There were no parcels that were divided.
Bennett testified that all of his parcels (unless it was a resurvey, or something was sold off or a parcel recently acquired) on the ’84, ’83, and the ’82 rolls were the same as they were on the ’78 roll.

The Testimony of Horace Moye

Moye was employed by Kirby Forest Industries as Manager of Tax and Land for approximately 6V2 years. Kirby has some parcels that are similar to Temple’s in the I.S.D. Kirby’s exhibit was P-4 in evidence. Kirby’s rendering was by whole parcels as to survey and abstract, showing total acres by parcels. If Kirby had three separate parcels in one survey, each was rendered separately provided each was bought at a different time.
The 1978 records do not reflect any “category of the land” determination.
Plaintiffs’ Exhibit No. 4, in pertinent part, reads:
*614[[Image here]]

Witness Victor Oldenbuttel

Oldenbuttel was the Property Tax Representative for Champion International. He held a Bachelor of Science degree in Forestry. He testified that some parcels had timber-use valuation in ’82, ’83, and ’84 higher than the ’78 tax roll. There were some whole parcels appraised by “categories of the land” method containing hardwood that fell (as a parcel) below the $120.00 an acre value. Ms. Jordan, the Tax Assessor, upped those figures on the hardwood acres to $120.00 for each acre.

Witness Stan Lindsey

Lindsey stated International’s ’78 tax records and their records for ’84, ’83, and ’82, revealed that the same parcels were listed in the I.S.D. 1978 rolls, the parcels being unchanged. In twelve parcels out of twenty-two of International’s, Ms. Jordan, the Tax Assessor, made substitutions to certain parcels. There were some instances where Ms. Jordan raised the value of his company’s land in 1982, 1983, and 1984 above that in 1978. These were several small tracts raised to $7,670.00. The Appraisal District had these valued at $5,520.00. We decide these evaluations should be fixed at $6,000.00, being $120.00 an acre on these fifty acre parcels. The timber-use appraisal was $5,520.00, justifying the $6,000.00 value pursuant to TEX.TAX CODE ANN. Sec. 23.78 (Vernon 1982). He agreed Ms. Jordan had the right to increase the value to $6,000.00. We agree, also, in the case where the timber-use value for a whole parcel is less than the total value of the whole parcel figured at $120.00 an acre.

Marjorie Jordan, Tax Assessor

Marjorie Jordan was called under the adverse party rule. She had been the Tax Assessor and Collector for about fifteen years. She was in office in 1978 and before.
In 1978 she maintained the tax roll and in 1978 the tax roll showed the abstract number, the title of the abstract, the number of acres, the taxable value, and the amount of taxes. She agreed that agricultural property was to be taxed on a productivity basis and certainly timber property was to be taxed on a productivity basis, and that the function of determining timber productivity belonged to the Chief Appraiser. The Chief Appraiser employed foresters Foster and Ross, timber experts. These experts were to categorize the land and place the value by categories. The first time that the categorization of the land and of value by categories were used occurred in 1982.
*615The Chief Appraiser’s office sent to Ms. Jordan a certified roll of timber-use values by the different categories. For example, she was asked about the 1,448.20 acre tract:
“Q What did that roll show about that tract?”
She replied:
“A It showed — as it does there on the left — hardwood one, a number of acres; hardwood two, a number of acres; and a value by each one of those acres.”
Then:
“Q Right on through to P-2?
“A Yes, sir.
“Q Then did it have a total?
“A Yes, it had a total.
“Q ... the total timber use value ... was two hundred ninety-eight thousand four hundred seventy dollars [$298,470.]?
“A Yes, sir.
“Q [And on the] 1978 roll for that same tract of land ... it was [set at] a hundred seventy-three thousand seven eighty [$173,780.]?
“A Yes.
“Q [And] It would probably be sixty-five percent of that....
“A Yes.
“Q So what you had on that tract of land, is that the timber two hundred ninety-eight thousand dollars certified to you and that was higher than the 78 value, which was only a hundred seventy-three thousand. And yet you raised it even more?
“A Yes, sir.”
She said that, under Section 23.78, any portion or category of a parcel that falls below $120.00 per acre shall be increased by the Tax Assessor to the 1978 value of $120.00 per acre. She continued:
“Q It says if that land was higher in 1978 than the timber use value, you should raise it to that?
“A It said if that land was lower than my 1978 value, that I should raise it to the 1978 value.
“Q If that land comes out on this timber use lower than it was in 78, you should raise it?
“A Which it does in hardwood.
“Q You’re looking on that statute as talking about every particular acre of it apparently?
“A Yes, sir.
“Q And not about the tract itself?
“A No, sir. It was rendered to me by acres.
(Emphasis added)

The Legislative History and Legislative Intent

Fortunately, we have the benefit of some of the crucial proceedings before the House and the Senate in the passage of the Property Tax Code. These proceedings came into the record without objection.
In the House of Representatives, the information was brought forward by the designated custodian of the Committee on House Administration for electronic recordings, wherein that custodian, Laura Pickett Calfee, certified to the tape recordings concerning H.B. 1535 on May 5 and 6, 1975, Floor Proceedings; as well as H.B. 22, February 15, 1977, and February 16, 1977, Floor Proceedings; H.B. 1060, March 13, 14, 15, and 19, 1979, Floor' Proceedings; and H.B. 22, January 31, 1977. The proceedings were certified to be true and correct. Other certificates were attached by the Secretary of the Texas Senate.

Representative Sullivant

Representative Sullivant spoke to the effect that there had been some sentiment to take forest land out of the bill. He suggested an amendment agreeable to the original author which would place a floor, proclaiming, “it says that the ad valorem tax evaluation of forest land shall never be lower than the assessed value of the land for the 1976 tax year.” Representative Sullivant spoke again two years later, saying that the floor would be moved up to the 1977 tax year “so those of you in East Texas who were afraid that your school districts and so forth would be bankrupt *616because of this provision, you will notice that the tax, or at least the evaluation, cannot go below what it is evaluated at this year.”

The Senate Debate Between Sen. Jones and Sen. Doggett

There was a debate in the Texas Senate on May 8, 1979:
“DOGGETT: What about the timber barons, how are they going to fare under this?
“JONES: Senator, again the provision is that timber land would be subject to appraisal, based on its productivity.
“DOGGETT: It is going to be a pretty substantial savings for them isn’t it?
“JONES: No sir, it would not have any decrease because we provide that on the appraisal their taxes will not be less than they are for the tax year 1978.
“DOGGETT: So there would be no reduction from current levels for timber barons.
“JONES: That is correct.
“DOGGETT: What about & ...
“JONES: Now Senator, I would like to say one thing here. You referred to timber barons, I would also like to point out that most of the land that would be subject to the appraisal is not owned by corporations. Most of it is owned privately, out of corporate form.
There was more spirited, heated debate. It would not be profitable to unduly lengthen this opinion. Suffice it to say, that it appears on an usually clear record that the legislative intent was to place a “floor” on timber land valuations — using as its basic criterion the productivity of timber lands. The following statute resulted.
TEX.TAX CODE ANN sec. 23.78 (Vernon 1982) provides:
“Minimum Taxable Value of Timber Land
“The taxable value of qualified timber land appraised as provided by this sub-chapter may not be less than the appraised value of that land for the taxing unit in the 1978 tax year, except that the taxable value used for any tax year may not exceed the market value of the land as determined by other generally accepted appraisal methods. If the appraised value of timber land determined as provided by this subchapter is less than a taxing unit’s appraised value of that land in 1978, the assessor for the unit shall substitute the 1978 appraised value for that land on the unit’s appraisal roll.”
We conclude that TEXT AX CODE ANN. sec. 23.78 (Vernon 1982) was manifestly intended by the legislature to place a floor under its timber-use value if the land qualified as timber productive land. We decide this timber-use value applies to the tax years of ’82, ’83, and ’84 in issue, and that the floor was the valuations on the rolls of the school district for 1978, applied by the whole parcel.
The fair market value approach was abandoned if the land could qualify as timber-use land. It is also clear that the timber productivity evaluation of a whole parcel could not fall below the value on the 1978 roll when figured by that whole parcel. The Tax Assessor correctly used the Mixed 1, Mixed 2, and Pine 2, which were above $120.00 per acre, to the timber productivity value on “Exhibit 2”. The assessor, we conclude, could not raise Hardwood 1, at $81.00 an acre, to $120.00; nor Hardwood 2, at $59.00 an acre, to $120.00, under our construction of Sec. 23.78.
Under the 1984 timber-use valuation or timber productivity valuation, the 1,448.20 acres were appraised at $298,470.00. But, after the Tax Assessor made her substitutions for Hardwood 1 and 2, its value increased to $330,840.00, which was an additional increase of $32,370.00. This same method of substitution was applied by the Tax Assessor to all of the parcels. The trial court agreed with the Assessor’s substitutions. Hence, we hold the trial court erred in holding that Section 23.78 of the Property Tax Code, which refers to “that land”, means any acre or acres or portion of a whole parcel of qualified timber land. We decide that the phrase “that land” in Section 23.78 refers to the whole parcel of *617land rather than a part of the parcel. Point of Error No. One is sustained.
Point of Error No. 2 argues that the trial court erred in holding that Section 23.78 of the Property Tax Code requires, that when any acre or portion of a whole parcel of qualified timber land has a value appraised by the “category of the land” method, which was less than the average per acre appraised value of the land on the 1978 rolls (which was $120.00 per acre), that the Tax Assessor substitute the 1978 average value per acre of $120.00 for that acre or portion. We confidently sustain Point of Error No. Two. We hold that the values under the “category of the land” method, that are less than $120.00 per acre, cannot be raised to $120.00 where the timber-use value of the whole parcel is higher than the value of that parcel on the 1978 rolls. We so hold whether the $120.00 an acre was an average or not. We direct that the parties look to the “appraised value ... in the 1978 tax year....” We conclude a parcel’s floor value under Sec. 23.78 must be determined by referring to the total value of the whole parcel on the 1978 tax rolls.
We hold that when the same, or substantially the same parcel, having an appraised value on the 1978 tax rolls has been reappraised for its timber productivity value, then Section 23.78 empowers the Assessor to substitute the 1978 value if — but only if —the whole parcel's total timber-use value is less than its total appraised value on the 1978 rolls.
The last and third point contends that the trial court erred in holding that the ad valorem taxes for the Appellants for the years 1982 and 1983, respectively, have not been paid in full and that the taxes for 1984, as billed by the Spurger Independent School District to the respective Appellants, should be paid as billed. Following our construction of Section 23.78, we sustain Point of Error No. Three.
We sanguinely hold that the trial court erred in construing Section 23.78 as either requiring or permitting the Tax Assessor to substitute 1978 appraised value at the rate of $120.00 an acre for any acre or portion of a whole parcel of qualified timber land that had a lower timber-use value than $120.00 an acre because the legislature, under Section 23.78, intended to establish a minimum taxable value for a whole parcel, being the “appraised value ... in the 1978 tax year_” The legislators were troubled that some taxing entities might suffer a serious decrease in their total tax base in the absence of such minimum of floor values.
Appellee took the position at oral submission that all of the parcels of qualified timber land involved in this case were, for practical purposes, the same identifiable parcels for which the School District’s tax records show an appraised value for the 1978 tax year. This seems generally correct; however, there is a stipulation in the record as follows:
“9. The parcels listed on the tax rolls of Spurger Independent School District in 1978 for each plaintiff are also listed for each plaintiff on the 1982,1983 and 1984 tax rolls of Spurger Independent School District, with only the following exceptions:
“(1) the acreage change because of a re-survey;”
[This should not cause any problems because the nature of the land would not have changed and is still identifiable as the same parcel.]
“(2) the acreage changed because part of the land was conveyed away; or” [Frankly, this ought not to cause any problems unless there was also a change of the use of the land that was conveyed away. We think that that has not been shown in this record.]
“(3) The tract was not owned by that plaintiff in one or more of such years.”
Even with these minor changes, if the whole parcels involved were substantially the same in 1982, ’83, and ’84 as they were in 1978, there would be no error in using their’ whole parcel timber productivity value as compared to the same whole parcel values in 1978, when applying the “category of the land” method.
*618The Code Construction Act, formerly TEX.REV. CIV.STAT.ANN. art. 5429b-2 (Vernon Supp.1985), now known as TEX. GOV’T CODE ANN. Chapter 311; and, specifically, See. 311.021(3) thereof, (Vernon Pamph.1986), directs that words are to be read so that a just and reasonable result will ensue. Our construction of Section 23.78 insures a floor of values for taxing entities, such as Spurger I.S.D.; and, indeed, inevitably increases the total, district-wide evaluations. As to timber lands, uniformity will result throughout the timber growing counties of Texas — certainly a desirable aim.
The judgment is reversed and the cause remanded for proceedings consistent with this opinion. The language herein has been authorized by my colleagues.
REVERSED AND REMANDED.